UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
ANTHONY SCIACCA,                         )
                                         )
              Plaintiff,                 )
                                         )
              v.                         )   Civil Action No. 08-cv-2030 (KBJ)(JMF)
                                         )
FEDERAL BUREAU OF                        )
INVESTIGATION, et al.,                   )
                                         )
              Defendants.                )
                                         )


                              MEMORANDUM OPINION

        In November of 2008, plaintiff Anthony Sciacca (“Sciacca”) filed the instant pro

se complaint against the Federal Bureau of Investigation, the Department of Justice, and

DOJ’s Office of Information and Privacy (collectively, “Defendants”), alleging that

Defendants mishandled a document request that Sciacca submitted in 2006, pursuant to

the Freedom of Information Act, 5 U.S.C. § 552, (“FOIA”). (See generally Complaint,

ECF No. 1.) Defendants previously filed a motion for summary judgment, which the

Court denied without prejudice on March 6, 2014, finding that “Defendants have not

provided sufficient information to permit an assessment of whether they have produced

all reasonably segregable information, and have also failed to submit a sufficiently

detailed affidavit, declaration, or Vaughn index in support of Defendants’ contention

that they have satisfied their FOIA obligations.” (Mem. Op., ECF No. 8, at 21.) This

Court also authorized Defendants to refile their motion “[o]nce they have provided

supplemental declaration, or a Vaughn index, in a manner consistent with this opinion.”

(Id.)
      On June 6, 2014, Defendants filed a renewed motion for summary judgment in

which they again argue that certain records responsive to Sciacca’s FOIA request have

been properly withheld under various exemptions to the FOIA. (See Mem. in Supp. of

Defs.’ Second [] Mot. for Summ J., ECF No. 39-1.). As instructed, Defendants attached

to this motion a supplemental declaration and a revised Vaughn index. (See Third Decl.

of David M. Hardy and exhibits thereto, ECF Nos. 39-4, 39-5, 39-6, 39-7.)

      The Court advised Plaintiff of his obligations under the Federal Rules of Civil

Procedure and the local rules of this Court to respond to the motion, and specifically

warned Plaintiff that, if he did not respond to the motion by July 21, 2014, the Court

could treat the motion as conceded. (Order, ECF No. 40, at 1-2). To date, Sciacca has

neither filed an opposition to the motion, nor requested more time to file his opposition.

The Court, therefore, will GRANT the United States’ motion as conceded and will

enter judgment in favor of Defendants. An Order accompanies this Memorandum

Opinion.



Date: October 2, 2014                    Ketanji Brown Jackson
                                         KETANJI BROWN JACKSON
                                         United States District Judge